ORDER

PER CURIAM.
In this jury tried case, defendant was convicted of possession of a controlled substance, more than thirty-five grams of marijuana, in violation of § 195.202 RSMo 1994. He was acquitted of possession of more than five grams of marijuana with intent to deliver under § 195.211. Defendant was sentenced to five years imprisonment with a fine of *202$1,111.00. Defendant appeals the conviction and sentence.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).